DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 23 December 2021 is acknowledged.  Claims 19-22 are withdrawn from consideration.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities: at line 3 of claim 2, --and-- should be inserted prior to “positron”; at line 7 of claim 12, “(Original)” should apparently be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 recites the limitation "the cost of collimator rotation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 at line 4 recites the limitation "the delivery".  There is insufficient antecedent basis for this limitation in the claim.
At line 7 of claim 12, it is unclear if “a subject” is the same as or different than “the subject” recited at line 5. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental steps aid with the use of pen/paper. In claims 1 and 2, the step of receiving a representation of an image is merely a practitioner looking at an image on a piece of paper, for instance.  The step of “generating an objective function based on the representation” (image) could be the practitioner looking at the image and deciding if the dosage appears to be outside a particular range/threshold.  The step of “performing an iterative optimization process using the objective function” could be a practitioner taking to pen/paper to optimize such a dosage; and the step of “generating a report” could be the practitioner using pen/paper to record what doses were determined to be suitable in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (U.S. Pub. No. 2013/0131428).  Regarding claims 1 and 2, Jiang et al. (hereinafter Jiang) discloses a method for generating a dynamic collimator volumetric modulated arc therapy ("VMAT") plan [0024], the method comprising: receiving a representation of a subject (CT image) comprising information related to target and non-target volumes of interest (“OARs”) ([0003], [0029], [0045] and [0057]); generating an objective function based on the representation of the subject, wherein the objective function accounts for dynamic collimator rotation (via calculated MLC apertures) ([0003], [0029], [0030], [0045] and [0058]); performing an iterative optimization process using the objective function to generate a dynamic collimator VMAT plan (objective function is optimized for each MLC aperture via an iterative optimization process to calculate dynamic MLC apertures) ([0006], [0034]-[0038] and [0050]); and generating a report in accordance with the dynamic collimator VMAT plan (series of deliverable apertures of MLC are generated for the processor unit in accordance with the optimization process at each beam angle associated with the VMAT plan) ([0034]-[0038], [0042], [0045] and [0050]).   Regarding claim 3, the objective function comprises a first collimator term and a second collimator term (cost function F(z) and smoothing term G(y) - [0030] and [0031]).  Regarding claim 4, the first collimator term calculates the cost of collimator rotation ([0030] and [0031]).  Regarding claim 5, the second collimator term encourages smooth collimator rotation between gantry angles (G(y) for smoothing beam intensities between two successive beam  by a fluence, an aperture shape and a collimator rotation (objective function is optimized to calculate dynamic MLC apertures defining the beam intensity/fluence, MLC aperture shape and MLC rotation) ([0034]-[0038], [0042], [0045] and [0050]).  Regarding claim 11, the method further comprises delivering the dynamic collimator VMAT plan using a VMAT system 100 ([0042] and Fig. 1A).   
Regarding claim 12, Jiang discloses a volumetric modulated arc therapy ("VMAT") system 100 (Fig. 1A and [0042]) comprising: a radiation source 110 configured to generate and direct radiation to a subject ([0003], [0024], [0042] and [0043]); a gantry housing the radiation source and configured to rotate about an axis of rotation ([0003], [0024] and [0037]); a control mechanism 122 configured to control the rotation of the gantry and the delivery of radiation from the radiation source to a target volume in the subject (I/O 122 controls, via computer 120, rotation of gantry [0003], [0024], [0037], and [0042]-[0044); and a computer 120 in communication with the control mechanism 122 (Fig. 1A and [0042]-[0044]) that is configured to: receive a representation of a subject (CT image) comprising information related to target and non-target volumes of interest (“OARs”) ([0003], [0029], [0045] and [0057]); generate an objective function based on the representation of the subject, wherein the objective function accounts for dynamic collimator rotation (via calculated MLC apertures) ([0003], 
Regarding claim 13, the objective function comprises a first collimator term and a second collimator term (cost function F(z) and smoothing term G(y) - [0030] and [0031]).  Regarding claim 14, the first collimator term calculates the cost of collimator rotation ([0030] and [0031]).  Regarding claim 15, the second collimator term encourages smooth collimator rotation between gantry angles (G(y) for smoothing beam intensities between two successive beam rotation angles [0030], [0031] and [0053]). Regarding claim 16, the objective function further comprises a dose fidelity term (penalty constraint) that penalizes deviation from a prescription dose ([0030] and [0036]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Pub. No. 2013/0131428) and further in view of Nguyen et al. (“A comprehensive formulation for volumetric modulated arc therapy planning).  Regarding claims 7 and 17, Jiang discloses the invention as claimed, see rejection supra; however Jiang fails to disclose explicitly that the dose fidelity term is an L2-norm term.  However, Nguyen et al. (hereinafter Nguyen) discloses wherein a dose fidelity term is an L2-norm term (L2-norm fidelity term) used to minimize dose distribution (pages 4268-4269; first and second paragraphs of “Discussion”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of Jiang to incorporate a dose fidelity term that is an L2-norm term, as taught by Nguyen, as Jiang recognizes the necessity to minimize the dose distribution to areas at risk (“OARs”) and Nguyen discloses that an L2-norm fidelity term minimizes dose distribution of the prescription dose (page. 2469, col. 2, last paragraph).  
Regarding claim 10, Jiang discloses the invention as claimed, see rejection supra; however Jiang fails to disclose wherein the method further comprises applying a Primal Dual Hybrid Gradient ("PDHG") algorithm to minimize the objective function.  However, Nguyen discloses wherein the method further comprises applying a Primal Dual Hybrid Gradient ("PDHG") algorithm to minimize the objective function . 

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791